UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 16, 2016 HATTERAS FINANCIAL CORP. (Exact name of registrant as specified in its charter) Maryland 001-34030 26-1141886 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 751 West Fourth StreetSuite 400Winston Salem, North Carolina 27101 (Address of principal executive offices) Registrant's telephone number, including area code: (336) 760-9331 Not Applicable(Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: * Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)* Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)* Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))* Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION On February 16, 2016, Hatteras Financial Corp. (the “Company”) issued a press release announcing its financial position as of December31, 2015, and its results of operations for the three and twelve months ended December 31, 2015, and other related information. A copy of such press release is furnished as Exhibit 99.1 to this report.
